Citation Nr: 0015430	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-01 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for a right ear hearing 
loss.

Entitlement to service connection for a left ear hearing 
loss.

Entitlement to service connection for bilateral knee pain.

Entitlement to service connection for residuals of a right 
foot injury.

Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel




INTRODUCTION

The veteran had active service from February 1990 to June 
1994, including service in Southwest Asia.  .

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Board notes that in his February 1998 Application for 
Compensation or Pension, the veteran asserted a claim for 
tinnitus.  This claim has not been adjudicated by the RO.  It 
is therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
right ear hearing loss is not supported by cognizable 
evidence demonstrating that it is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for a left 
ear hearing loss is supported by competent evidence.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right ear hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim of entitlement to service connection for a left 
ear hearing loss is well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is of record a report of an Army enlistment examination 
of the veteran conducted in July 1988.  On the authorized 
audiological evaluation conducted at that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
15
         
05
05
05
05
LEFT
20
10
05
25
30

Service medical records reveal a reference audiogram was 
conducted in May 1990.  On that occasion, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
05
05
05
00
LEFT
15
5
10
25
25

On the authorized audiological evaluation in January 1992, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
05
00
10
LEFT
15
05
20
30
35

On the authorized audiological evaluation in December 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
05
00
00
LEFT
20
10
15
35
30

At the time of the separation examination, in June 1994, in 
response to the question of whether he had or ever had 
hearing loss, the veteran responded that he "didn't know."  
The authorized audiological evaluation at the time revealed 
findings, in pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
05
0
0
LEFT
20
10
15
35
30

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(1999).  Direct service connection may be accorded a current 
disability when the evidence shows affirmatively that the 
disability resulted from injury or disease incurred in or 
aggravated by active service.  38 C.F.R. § 3.303(a).  Direct 
service connection may be granted for any disease diagnosed 
initially after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d).  

In the case of a veteran with 90 days or more of continuous 
active service that occurred during a period of war a chronic 
disease that has become manifest to a compensable degree 
within the post-separation time period prescribed by law for 
that disease will be considered to have been incurred in 
service even absent evidence to that effect unless there is 
affirmative evidence to the contrary (including a showing of 
an intercurrent cause for the disease).  38 C.F.R. §§ 3.307, 
3.309.  A presumption of service connection is available for 
sensorineural hearing loss when manifested to a compensable 
degree within one year after a veteran serving in wartime has 
been discharged from service.  Id.

However, a person who submits a claim for benefits under a 
law administered by the Secretary shall have the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  A well-grounded claim need not be established 
conclusively.  It is sufficient if the evidence of record 
establishes a plausible claim, one which is either 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Evidence of record will 
be accepted as credible for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is incredible on its face.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, incompetent 
evidence will not be considered.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  When the issue is medical in nature, such as 
medical nexus, etiology, or diagnosis, competent medical 
evidence usually is required.  Voerth v. West, 13 Vet. App. 
117 (1999).  

For a well-grounded claim of entitlement to service 
connection for a disability to be established, the record 
must contain competent evidence on each basic element of a 
service-connection claim:  a current disability; the 
incurrence of an injury or disease during active service; and 
a nexus, or causal relationship, between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Evidence demonstrating 
that sensorineural hearing loss was manifested to a 
compensable degree within one year from the date of the 
veteran's separation from service will satisfy the second of 
these three requirements.  

In addition, when a hearing loss is asserted by a claimant, 
medical evidence must show that specific audiometric 
standards required to establish a hearing loss as a 
disability for VA purposes have been met.  For impaired 
hearing to be considered a disability under the laws 
administered by VA, the auditory threshold for the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz must be 40 
decibels or greater in any of those frequencies or 26 
decibels or greater in at least three of them or speech 
recognition scores using the Maryland CNC Test must be less 
than 94 percent.  38 C.F.R. § 3.385 (1999).  

Review of the claims file shows that the service medical 
records of the veteran document no complaints or findings of 
hearing loss.  His Form DD-214 indicates that the veteran 
performed the military occupation specialty (MOS) of combat 
engineer during service and that he participated in Desert 
Storm (for which he was awarded the Kuwait Liberation Medal).  
It is also shown that the veteran was afforded a VA 
audiological examination in September 1998.  The examination 
resulted in a diagnosis of moderately high sensorineural 
hearing loss in the left ear, secondary to noise exposure.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
10
LEFT
15
10
20
45
40

Speech recognition ability on the Maryland CNC Test was 100 
percent in both ears.

The Board finds in the instant case that the veteran's claim 
of entitlement to service connection for a right ear hearing 
loss is not well grounded.  The medical evidence fails to 
demonstrate that the veteran currently has a right ear 
hearing disability as defined by VA law.  In the absence of 
such evidence, there can be no well-grounded claim.  

However, the Board finds that the claim of entitlement to 
service connection for a left ear hearing loss is well-
grounded.  A claim of entitlement to service connection will 
be granted unless a preponderance of the evidence of record 
is against it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
The September 1998 VA audiological examination (showing 
auditory thresholds at 40 decibels or greater in the 3000 and 
4000 frequencies) demonstrates that the veteran has a current 
left ear hearing disability as defined by VA law.  His MOS of 
combat engineer is one that can be expected to involve 
exposure to loud noises.  The physician who conducted the 
September 1998 VA examination opined that the veteran's left 
ear hearing loss resulted from exposure to noise.  There is 
no showing that such exposure occurred under circumstances 
other than those that the veteran encountered during service.  
Under these circumstances, the claim for service connection 
for left ear hearing loss is well-grounded.



ORDER

1.  A well-grounded claim not having been presented, 
entitlement to service connection for a right ear hearing 
loss hearing loss is denied.

2.  The claim for service connection for a left ear hearing 
loss is well-grounded.


REMAND

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim for service 
connection for left ear hearing loss is well grounded; that 
is, the claim is not implausible.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  However, the Board finds that 
further development of the record is necessary, prior to 
consideration of this claim on its merits.  

As noted above, the physician who conducted the VA hearing 
examination attributed the veteran's left ear hearing loss to 
exposure to acoustic trauma (explosives) in service.  It does 
not appear that the examiner had the opportunity to review 
the audiometric examinations which were conducted before and 
during service which showed decibel losses, albeit not a 
level meeting the VA's definition of hearing loss.  

The veteran has attributed his hearing loss to his 
"wartime" service.  In the event he is alleging that such 
developed during a period when he was engaged in combat, the 
provisions of 38 U.S.C.A. § 1154 (b) (West 1991) need to be 
considered.  

The claims asserted by the veteran in his February 1998 
Application for Compensation or Pension included claims of 
entitlement to service connection for bilateral knee pain, 
low back pain, residuals of a right foot injury, and 
headaches.  The rating action dated in November 1998 denied 
these claims as well as the claim of entitlement to service 
connection for hearing loss.  In December 1998, the veteran 
submitted a notice of disagreement (NOD) with that rating 
decision.  The RO regarded the NOD as expressing disagreement 
only with its determination of the hearing loss claim.  The 
Board does not share this view.  The NOD takes issue with the 
RO's having denied the claims pertaining bilateral knee pain, 
residuals of a right foot injury, and headaches on grounds 
that the veteran failed to report for VA examination.  The 
Board finds that the NOD thus encompassed these claims as 
well.  In this regard, there was no mention of disagreement 
with the claim relating to low back pain, and so the NOD 
cannot be said to include this issue.  See 38 C.F.R. § 20.201 
(1999).

Subsequently, in a letter dated in December 1998, the RO 
invited the veteran to file an NOD with respect to its 
determination of the claims pertaining to the knees, low 
back, and right foot.  (It did not address the headache 
claim.)  The veteran did not do so.  However, the Board finds 
that he had no obligation to file another NOD, his first one 
having been sufficient to encompass claims that had been 
adjudicated by the November 1998 rating decision, other than 
that pertaining to the low back.

Because it viewed the veteran's NOD as encompassing only the 
hearing loss claim, the RO did not issue a statement of the 
case (SOC) addressing its adjudication of the other claims.  
Under the doctrine announced in Manlicon v. West, 12 Vet. 
App. 238 (1999), these issues must be remanded so that a 
statement of the case may be issued.  The veteran is hereby 
advised that the Board will exercise appellate jurisdiction 
over these issues if after receiving a statement of the case, 
he files a timely substantive appeal that complies with the 
provisions of 38 U.S.C.A. § 7105 (West 1991).

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be asked to 
specify whether he is claiming that his 
left ear hearing loss arose during a 
period he was "engaged in combat with 
the enemy."  In the event he answers in 
the affirmative, the RO must make a 
finding of whether the veteran did in 
fact engage in combat with the enemy and 
the period(s) thereof.  

2.  In the event the veteran has received 
any evaluations and/or treatment for left 
ear hearing loss, those records, VA or 
private, should be obtained if they are 
not already part of the claims folder.  

3.  The veteran should be afforded a VA 
audiological examination.  The examiner 
is requested to review all the 
audiometric examinations of record before 
offering an opinion as to whether it is 
at least as likely as not that left ear 
hearing loss, shown several years after 
service, is related to in-service noise 
exposure or other inservice cause.  It 
would be helpful if the examiner provide 
reasons for the determination reached.  

4.  The RO should then adjudicate the 
issue of service connection for left ear 
hearing loss, under all applicable law 
and regulations, to include 38 U.S.C.A. 
§ 1154(b).  Should the claim be decided 
adversely, the veteran should be given a 
supplemental statement of the case which 
addresses this issue, and provided the 
opportunity to respond thereto.

5.  The RO should also issue a statement 
of the case on the issues of entitlement 
to service connection for bilateral knee 
pain, residuals of a right foot injury, 
and headaches.  Each issue should be 
certified for appellate review if and 
only if the veteran submits a timely 
substantive appeal of the November 1998 
rating decision concerning it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



